In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15-1356

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


ACASIO SANCHEZ,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 13-cr-00576— Robert M. Dow, Jr., Judge.


  ARGUED NOVEMBER 18 2015 — DECIDED JANUARY 13, 2016


   Before POSNER, MANION, and SYKES, Circuit Judges.
    MANION, Circuit Judge. Acasio Sanchez pleaded guilty to
conspiring to possess with intent to distribute and to distribute
heroin and cocaine, 21 U.S.C. §§ 846, 841(a)(1), and was
sentenced below the guidelines range to 40 months’ imprison-
ment. Sanchez argues that the district court erred by applying
a two-level enhancement for “maintain[ing] a premise for the
purposes of manufacturing or distributing a controlled
substance.” U.S.S.G. § 2D1.1(b)(12). But the district court
2                                                   No. 15-1356

properly found that the enhancement was warranted and
explained that it would have imposed the same sentence
regardless. We affirm his sentence.
    In July 2012 one of Sanchez’s childhood friends offered him
$1,500 per month to store drugs in his house. Sanchez agreed
and made the drugs available when others came to pick them
up. Sanchez received between four and twenty kilograms of
heroin and cocaine every few weeks. The drugs were kept
locked in a closet on the back porch of his residence. Only
Sanchez and his girlfriend had keys. When Sanchez’s friend
needed the drugs, he would call Sanchez and tell him how
much was needed and Sanchez would meet the friend or
another coconspirator in his garage to hand over the drugs.
Over the course of a year Sanchez stored at least 30 kilograms
of heroin and received $18,000 as payment for his service as a
conduit. The investigating agent believed that Sanchez may not
have known the type of drug that he was storing. Sanchez was
charged with conspiring to possess with intent to distribute
and to distribute heroin and cocaine, distributing heroin, and
possessing with intent to distribute heroin. He pleaded guilty
to the conspiracy count and in exchange the government
agreed to drop the other charges. In the plea agreement the
government and Sanchez agreed that they could each make
arguments about whether the § 2D1.1(b)(12) enhancement
should apply.
    A probation officer recommended applying the enhance-
ment because Sanchez’s residence was used as the drop-off,
pick-up, and storage site for the drugs for a year, and calcu-
lated Sanchez’s guidelines range as 135 to 168 months based on
a total offense level of 33 and a criminal history category of I.
No. 15-1356                                                     3

There was no statutory minimum because he qualified for the
safety valve. In the presentence report, the probation officer
further noted that Sanchez, who was 70 years old at the time,
has a number of health problems, including cirrhosis of the
liver, water retention, arthritis, stomach ulcers, elevated levels
of ammonia in his blood, and heart disease.
    Defense counsel argued that the § 2D1.1(b)(12) enhance-
ment should not apply because the primary purpose of
Sanchez’s residence was not drug distribution. He emphasized
that in other cases the “primary purpose” requirement of the
guideline was met by additional facts, such as when the
defendants also “maintained business records, used a child to
deliver narcotics, settled financial transactions or accepted
payment” on the premises. Sanchez, however, was merely
providing storage and this was not enough to make drug
distribution the primary purpose of his house. Counsel
concluded by requesting probation rather than a term of
imprisonment because of Sanchez’s age, poor health, reliance
on family members for help with his care, and limited role in
the overall conspiracy. At the hearing, Sanchez’s girlfriend and
the girlfriend’s daughter testified that Sanchez was a caring
man, who helped raise the daughter, and made a single
mistake.
  The government argued for the two-level enhancement
because Sanchez, as a renter, had a possessory interest in the
house, and the consistent delivery, concealment, and pick-up
of drugs meant that storing drugs was a “primary use of the
residence.”
4                                                   No. 15-1356

  The district court agreed with the government and probation
officer that the § 2D1.1(b)(12) enhancement should apply
because Sanchez “allowed his residence to be used as a stash
house on a constant basis for a substantial sum of money.”
Although storing drugs was not the sole purpose of the
residence, the district court explained that it was one of the
primary purposes. The district court acknowledged that in
other enhancement cases defendants had provided more than
storage. And unlike those cases, the district court agreed that
Sanchez did not maintain business records, accept payment for
drug sales at his house, transport or set the price of the drugs,
and he may not have known the type of drugs he was storing.
But, importantly, Sanchez had a possessory interest and
controlled activities in the house. The district court also
explained that the enhancement made “absolutely no differ-
ence” because it would have imposed the same 40-month,
below-guidelines sentence based on Sanchez’s age and poor
health.
    On appeal Sanchez argues that his guidelines calculation
was wrong because the cases where the § 2D1.1(b)(12) en-
hancement applied have involved more than mere storage, yet
this was Sanchez’s lone role in the conspiracy. He emphasizes
that in the typical case, the defendant has “tools of the [drug-
trafficking] trade,” but he did not keep scales, guns, ammuni-
tion, large quantities of cash, or business records at his house.
His role, he says, was minimal; he did not even know the type
of drug he was storing. He did not give instructions about
storing the drugs, dictate the terms of their transportation or
sale, bring customers to the house, or have employees for
selling the drugs. Additionally, he lacked sufficient control
No. 15-1356                                                        5

over the premises for the enhancement to apply because he did
not direct “the activities of the home’s co-residents [or deny]
their ability to access portions of the residence.” His girlfriend
also had a key to the closet and this area was separated from
the main house by a locked door.
    Although other cases have found that certain facts justified
the enhancement, this “does not mean that those facts necessar-
ily must be shown in every case.” United States v. Johnson, 737
F.3d 444, 448 (6th Cir. 2013). The guideline specifically covers
storage, see U.S.S.G. § 2D1.1(b)(12) cmt. n.17 (2014), and while
storing additional tools of the drug-trafficking trade can be
“indicia that drug trafficking was the principal use of the
premises,” it is not the only relevant inquiry, United States v.
Flores-Olague, 717 F.3d 526, 533 (7th Cir. 2013) (citing United
States v. Miller, 698 F.3d 699, 706–07 (8th Cir. 2012)). Addition-
ally, a premise can have more than one primary use (drug
distribution and residence), and, as long as it is more than
“incidental or collateral,” drug distribution does not have to be
the “sole purpose.” U.S.S.G. § 2D1.1(b)(12) cmt. n.17 (2014);
see United States v. Bell, 766 F.3d 634, 638 (6th Cir. 2014); Miller,
698 F.3d at 706–07. Moreover, it does not matter that Sanchez
did not have a bigger role in the conspiracy; the use of his
home was still integral. See Johnson, 737 F.3d at 448–49. And he
did not have to control access to the closet to the exclusion of
everyone else, such as his girlfriend, for the enhancement to
apply. See United States v. Jones, 778 F.3d 375, 385 (1st Cir. 2015).
Finally, the inside porch is part of the house even if it is
separated from the main living area. See Bell, 766 F.3d at 637.
The district court properly focused on the fact that Sanchez
received large drug deliveries every few weeks, was paid a
6                                                   No. 15-1356

large sum for storage, and controlled access to the drugs when
deciding that one of the primary purposes of his home was
drug distribution.
    In any event, any error was harmless because the district
court explicitly stated that it would have imposed the same
sentence without the two-level increase. See United States v.
Rabiu, 721 F.3d 467, 470–71 (7th Cir. 2013); United States v.
Foster, 701 F.3d 1142, 1157–58 (7th Cir. 2012). And, in doing so,
the district court provided “a detailed explanation of the basis
for the parallel result,” not merely a conclusory statement.
United States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009); see
United States v. Hill, 645 F.3d 900, 912 (7th Cir. 2011). Namely,
the district court said that Sanchez’s age and health warranted
a sentence far below the guideline range.
                                                   AFFIRMED.